Exhibit 10.20

CENTURY CASINOS, INC.

﻿

OPTION AGREEMENT

﻿

﻿

THIS OPTION AGREEMENT, made this __ day of _______ 20XX, by and between CENTURY
CASINOS, INC. (the "Company"), and ________ (the "Option Holder");

 

W I T N E S S E T H:

﻿

WHEREAS, the Option Holder is a director of the Company; and

﻿

WHEREAS, to induce the Option Holder to further his/her efforts in its behalf,
the Company desires to grant to the Option Holder an option to purchase shares
of its Common Stock under the 2016 Equity Incentive Plan (the “Plan”); and

﻿

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Option Holder hereby agree as follows:

﻿

1.Grant of Option.  The Company hereby grants to the Option Holder on the date
of this Agreement the option to purchase ______ shares of Common Stock of the
Company (the "Option Stock") subject to the terms and conditions herein
contained, subject only to adjustment in such number of shares as provided
herein or in the Plan. The terms of this Agreement and the Plan shall be
interpreted and administered as to satisfy the requirements of the Code.

﻿

2.Option Price.  During the term of this option, the purchase price for the
shares of Option Stock granted herein is $____ per share (the "Option Price").
The Option Price is subject to adjustment only as provided in the Plan.

﻿

3.Exercisability and Term of Option.  This option shall vest and become
exercisable as follows:

﻿

25% on the first anniversary

25% on the second anniversary

25% on the third anniversary

25% on the fourth anniversary

﻿

To the extent the Option Holder does not purchase in any option year the full
number of shares of Option Stock to which he or she is entitled to purchase in
that year, he or she may purchase the same in any succeeding year until the term
of this option shall expire.  This option shall terminate ten years from the
date this option is granted unless terminated earlier by reason of Option
Holder's death, disability or termination of service as provided in more detail
in Section 6 of the Plan and Paragraph 13 or 14 of this Agreement or unless
otherwise terminated by the Committee (as defined in the Plan) pursuant to the
Plan.

﻿

4.Limitation on Transfer.  A transfer of this option by the Option Holder is
subject to, and must be in compliance with, the terms, conditions and
limitations set forth in the Plan, including, without limitation, Section 6(c)
of the Plan.

﻿

5.Manner of Exercise by Option Holder. This option shall be exercised by giving
written notice to the Company of an election to exercise such option. Such
notice shall specify the number of shares to be purchased hereunder, along with
payment of the Option Price (pursuant to the methods indicated in



--------------------------------------------------------------------------------

 

Section 7(b) of the Plan) and shall be delivered to the Company at its principal
place of business. Upon receipt of such notice and subject to the provisions of
Paragraphs 6 and 7 below, the Company shall, within a reasonable time, and upon
payment of the full the Option Price (pursuant to the methods indicated in
Section 7(b) of the Plan) for the shares of Option Stock to be purchased,
deliver to the Option Holder certificates for the shares so purchased.

﻿

6.Rights as a Shareholder.  The Option Holder or a transferee of this option
shall have no rights as a shareholder with respect to any Option Stock covered
by this option until the date of the issuance of a stock certificate for such
shares.  Except as otherwise provided herein or in the Plan, no adjustment shall
be made for dividends (ordinary or extraordinary, whether in cash, securities or
other property), distributions or other rights for which the record date is
prior to the date such stock certificate is issued.



7.Withholding Taxes.  Upon exercise of this option and prior to the issuance of
any Option Stock as a result of such exercise, the Option Holder shall make
appropriate arrangements acceptable to the Company to provide for the amount of
withholding required by applicable federal, state or foreign tax laws.

﻿

8.Stock Option Plan.  The option evidenced by this Agreement is granted pursuant
to the Plan, a copy of which is attached hereto and hereby made a part of this
Agreement.  This Agreement is subject to and in all respects limited and
conditioned as provided in the Plan.  The Plan governs this Agreement, and, in
the event of any question as to the construction of this Agreement or of a
conflict between the Plan and this Agreement, the Plan shall govern, except as
the Plan otherwise provides.

﻿

9.Investment Purpose Representations and Risks.

﻿

(a)As a condition to the issuance by the Company of this Agreement and Option
Stock exercisable pursuant to this Agreement, the Option Holder (i) represents
that the shares of Option Stock are being acquired for investment and not with a
present intention of selling or otherwise distributing and the Option Holder
agrees to make such other representations as may be necessary in order to comply
with federal and applicable state securities laws or appropriate to qualify the
issuance of the Option Stock as exempt from the Securities Act of 1933 and any
other applicable securities laws, and (ii) represent that the Option Holder
shall not dispose of the shares of Option Stock in violation of the Securities
Act of 1933 or any other applicable securities laws.  The Company reserves the
right to place a legend on any stock certificate issued pursuant to the exercise
of this option to assure compliance with the foregoing.

﻿

(b)The Option Holder acknowledges that (i) an investment in the Option Stock
involve significant risks and may represent an illiquid investment, (ii) the
Option Holder is able to bear the economic risks of an investment in the Option
Stock and is able to maintain his or her investment in the Option Stock for an
indefinite period of time, and (iii) the Option Holder could bear a total loss
of the investment.

﻿

(c)The Option Holder has reviewed and understood the latest information
incorporated by reference in Paragraph 10 of this Agreement and is aware that he
or she is afforded an opportunity to discuss matters pertinent to an investment
in the Option Stock with the Company upon exercise.

﻿

(d)The Option Holder has such knowledge and experience in financial and business
matters to enable the Option Holder to evaluate the merits and risks of an
investment in the Option Stock. 

﻿





2

 

--------------------------------------------------------------------------------

 

10.Documents Delivered and Incorporated by Reference.  The Option Holder
acknowledges receipt of the following Company documents filed with the
Securities and Exchange Commission (the "SEC”) under the Securities Exchange Act
of 1934 (the "1934 Act”):

﻿

(a)The Company’s latest Annual Report on Form 10-K;

﻿

(b)The Company’s latest Quarterly Report on Form 10-Q;

﻿

(c)Copies of all of the Company’s current reports on Form 8-K, if any, filed
since the Company’s most recent Annual Report; and

﻿

(d)Copies of all of the Company’s proxy statements filed with the SEC during the
past 12 months.

﻿

In addition, all documents filed by the Company pursuant to Sections 13(a),
13(c), 14 or 15(d) of the 1934 Act after the date of this Agreement shall be
deemed to be incorporated in this Agreement by reference and to be a part hereof
from the date of filing such documents.

﻿

The Company will provide without charge to the Option Holder, on the written or
oral request of the Option Holder, a copy of any and all of the incorporated
documents referred to above.  Written requests or oral requests by telephone for
such copies, or additional information about the Plan, should be directed to
Peggy Stapleton, Century Casinos, Inc., 455 E Pikes Peak Ave, Suite 210,
Colorado Springs, Colorado 80903, (719) 527-8300.

﻿

11.Compliance with Securities Laws.  This option shall be subject to the
requirement that, if at any time counsel to the Company shall determine that the
listing, registration or qualification of the Option Stock upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental or regulatory body, is necessary as a condition of, or in
connection with, the issuance or purchase of Option Stock thereunder, such
option may not be exercised in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained on conditions acceptable to the Committee.  Nothing herein shall be
deemed to require the Company to apply for or to obtain such listing,
registration, qualification or consent.

﻿

12.Stock Restriction Agreement.  The Committee may provide that Option Stock
shall, under certain conditions, be subject to restrictions whereby the Company
has a right of first refusal with respect to the Option Stock or a right or
obligation to repurchase all or a portion of the Option Stock, which
restrictions may survive the Option Holder's service with the Company.  The
acceleration of time or times at which an option becomes exercisable may be
conditioned upon the Option Holder's agreement to such restrictions.

﻿

13.Termination of Director Status.  In the event the Option Holder shall cease
to be a director of the Company for any reason (other than a change in control
pursuant to Paragraph 14 or pursuant to the Plan), this option shall terminate
(notwithstanding Paragraph 3 of this Agreement) within the earlier of (1) three
months after the date of cessation of director status or (2) the originally
stated expiration date.  This option shall be exercisable as provided above only
to the extent this option was exercisable on the date of cessation of director
status but had not previously been exercised.

﻿

14.  Change in Control.  In the event of a Change in Control, as defined in the
Plan, then Sections 12(b) or 12(c) of the Plan, as applicable, shall apply, and
the Committee, in its sole discretion, may take any of the actions permitted by
such Sections. 







3

 

--------------------------------------------------------------------------------

 

﻿

15.No Assurances.  Neither the Company nor any of its officers, agents, or
representatives have made or can make any assurance that either the granting or
the exercise of this option will not give rise to adverse tax
consequences.  Certain actions taken or omitted by the Option Holder in respect
to this option, or in respect of Option Stock acquired by exercise of this
option, may cause the option to become unexercisable or may cause adverse tax
consequences to flow from the granting and/or exercise of the option.  The
Option Holder should consult with his own tax advisers with respect to the tax
consequences of this option.  The Option Holder shall have no rights or remedies
against the Company or against any of its officers, agents, or representatives
on account of any tax consequences flowing from the granting or exercise of this
option.

﻿

16.Modifications.  This Agreement may only be altered, amended or modified in
writing.

﻿

17.Interpretation of This Agreement.  Capitalized terms used herein without
definition shall have the meanings given to such terms in the Plan. The Option
Holder agrees that all of the terms and conditions of the option are contained
in the Agreement and the Plan and there are no other agreements, written or
oral, with respect thereto.  All decisions and interpretations made by the Plan
Administrator with regard to this Agreement or the Plan shall be binding and
conclusive upon the Company and the Option Holder.       

 

18.Adjustments for Changes in Capitalization.  This option may be subject to
adjustments for changes in the capitalization of the Company, as provided in
Section 12(a) of the Plan.

﻿

19.Binding Effect.  This Agreement shall bind and inure to the benefit of the
Company and its successors and assigns and the Option Holder and any successor
or successors of the Option Holder permitted by Paragraph 4 above.

﻿

20.Obligation to Reserve Sufficient Shares.  The Company shall at all times
during the term of this option reserve and keep available a sufficient number of
shares of Option Stock to satisfy this Agreement.

﻿

﻿

IN WITNESS WHEREOF, the Company and the Option Holder have executed this
Agreement in the manner appropriate to each, as of the day and year first above
written.

﻿

﻿

﻿

 

 

﻿

 

CENTURY CASINOS, INC.

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

 

 

﻿

 

OPTION HOLDER

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

﻿



﻿



4

 

--------------------------------------------------------------------------------